     Case 18-31635       Doc 173       Filed 07/26/19 Entered 07/26/19 11:29:27                     Desc Main
                                       Document      Page 1 of 23



                               UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION

IN RE:
                                                                       Case No. 18-31635-LTB
VR KING CONSTRUCTION, LLC, et al., 1                                         Chapter 7

                              Debtor

                MOTION TO SELL REAL ESTATE AT PRIVATE SALE OUTSIDE
     OF THE ORDINARY COURSE OF BUSINESS FREE AND CLEAR OF LIENS AND INTERESTS
                             PURSUANT TO 11 U.S.C. §363

               NOW COMES the Trustee, A. Burton Shuford, ·by and through his undersigned attorney, and
moves this Court for authority to sell certain real property owned by V R. King Construction , LLC 1 (the
"Debtor"), having a property address of 1300 Seigle Avenue., Charlotte, North Carolina, 28205
(Mecklenburg County)2 with a legal description of: BEING all of Lot 7 in Block 14 of that certain
subdivision known as EAST END on map thereof recorded in Book 173, Page 582 and 583, Mecklenburg
Public Registry (the "Real Property"), out of the ordinary course of business, free and clear of liens and
interests, as set forth herein. In support thereof, he respectfully shows unto the Court the following:

1.     The Debtor filed a petition under Chapter 11 of the United States Bankruptcy Code with the
Bankruptcy Court for the Western District ofNorth Carolina on October 31, 2018. On April 11, 2019, the case
was converted to Chapter 7 and A. Burton Shuford was appointed trustee in said Chapter 7 case.

2.       The Debtor, as of the commencement of this case, was the owner of the Real Property.

3.      The Real Property is subject to a certain judgment in favor ofY-2 Yoga Cotswold, LLC ("Y-2 Yoga"),
entered in the case styled: Y-2 Yoga Cotswold, LLC v. Vinroy W. Reid, et al., 16-CVS-23179, filed on
February 8, 2019 in the office of the Clerk of Superior Court for Mecklenburg County. NC in the original
principal amount of $396,649.57(the "Judgment").

4.      The Trustee has entered into an Offer to Purchase and Contract (the "Contract") whereby he has
agreed to sell the Real Property to Haftom Alemayehu (the "Buyer") for a total purchase price of$341,000.00
(the "Purchase Price"). A copy of the Contract is attached hereto as Exhibit "A".

5.      Pursuant to the terms of the sale and the Exclusive Right to Sell Listing Agreement entered into with
Teresa Wilson of One to One Realty which has been approved by the Court's Order Allowing Trustee's
Applicationfor Authority to Execute and Enter into Exclusive Right to Sell Listing Agreement (the "Order") at
Docket 159, the estate is obligated to pay a real estate commission to Teresa Wilson equal to six (6%) percent
of $341,000.00, the gross sales price of the Real Property.

6.      The Trustee requests authority to pay from the proceeds ofthe Real Property at the closing, Deed tax
stamps; prorated 2019 ad valorem taxes; and any other costs necessary to deliver marketable title.



I This case has been substantively consolidated with the following cases: VR Investments, LLC 18-3 1637 and
Baranko Enterprise, Inc. 18-31638.
2 In addition to 1300 Seigle Avenue, Charlotte, North Carolina the Real Property is also known as 909 E. 16th
Street, Charlotte, North Carolina.
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 2 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 3 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 4 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 5 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 6 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 7 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 8 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 9 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 10 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 11 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 12 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 13 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 14 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 15 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 16 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 17 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 18 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 19 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 20 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 21 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 22 of 23
Case 18-31635   Doc 173   Filed 07/26/19 Entered 07/26/19 11:29:27   Desc Main
                          Document      Page 23 of 23
